The Pratt Institute was incorporated under chapter 398 of the Laws of 1887; for the purpose of establishing in the city of Brooklyn an educational institution, in which persons of both sexes may be taught various branches of useful and practical knowledge and through which advantages might be offered for mental improvement, in the establishment of lectures, art collections etc., etc. It was provided in the act that "any property in the city of Brooklyn actually occupied and used for the purposes aforesaid, or the revenues of which are exclusively devoted to the purpose aforesaid, shall not be subject to local taxation; but this exemption shall not apply to any property in excess of the value of three million of dollars." The corporate property is within that limit of value and the question, which this proceeding presents, is whether the provision for exemption in the statute relates to taxation for city purposes only; or to taxation for the purposes of both the city of Brooklyn and county of Kings. We think it very clear that the intention of the legislature was to exempt this corporation from all taxation, save for state purposes. The term "local" as applied to taxation would ordinarily be used, and it would be generally so understood, to distinguish it from that taxation which is general and for the whole state. As to the state, all taxation is local, which is not for the common benefit of its citizens, but only for those residing in a political subdivision or section.
When the legislature confers upon a corporation exemption *Page 478 
from local taxation, its apparent object would fail of attainment, if the locality, from which is taken away the power to tax, be limited to the municipality, within which the property is situated; for the property would still be left subject to a local taxation for county purposes. That would not be a reasonable, nor a logical view of the legislative act. The respondents argue that the act fixes the locality of the exemption, when it speaks of "any property in the city of Brooklyn" as not being subject to local taxation, and that the city only is deprived of the power to tax. The argument is forced. The legislature had in view a proposal to establish this beneficent institution in the city of Brooklyn, with all the benefits which would result to the community in that section of the state, and intended that its property, if acquired and used in that city for the corporate purposes, should not be taxed except only for state purposes. The compact with the state was that, in consideration of the grant of corporate franchises, powers and privileges, including immunity from any taxation of a local nature, the incorporators would establish and carry out their beneficent project, and the only limitation upon the exemption of property from taxation was that it should apply only to such property as was used by the corporation in the city of Brooklyn.
In our judgment this institution was given exemption from all taxation at the hands of local authorities, for the purposes of either the city or the county, and was only liable to assessment for what might be due to the state.
The order of the General Term should be reversed and the order of the Special Term should be affirmed, with costs in General Term and in this court.
All concur, except ANDREWS, Ch. J., dissenting, and EARL, J., not voting.
Ordered accordingly. *Page 479